UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21449 Nuveen Municipal High Income Opportunity Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code: (312) 917-7700 Date of fiscal year end:October 31 Date of reporting period: October 31,2015 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. Life is Complex Nuveen makes things e-simple. It only takes a minute to sign up for e-Reports. Once enrolled, you'll receive an e-mail as soon as your Nuveen Investments Fund information is ready—no more waiting for delivery by regular mail. Just click on the link within the e-mail to see the report and save it on your computer if you wish. Free e-Reports right to your e-mail! www.investordelivery.com If you receive your Nuveen Fund dividends and statements from your financial advisor or brokerage account. or www.nuveen.com/accountaccess If you receive your Nuveen Fund dividends and statements directly from Nuveen. Table of Contents Chairman's Letter to Shareholders 4 Portfolio Managers' Comments 5 Fund Leverage 11 Common Share Information 12 Risk Considerations 14 Performance Overview and Holding Summaries 16 Shareholder Meeting Report 26 Report of Independent Registered Public Accounting Firm 28 Portfolios of Investments 29 Statement of Assets and Liabilities Statement of Operations Statement of Changes in Net Assets Statement of Cash Flows Financial Highlights Notes to Financial Statements Additional Fund Information Glossary of Terms Used in this Report Reinvest Automatically, Easily and Conveniently Annual Investment Management Agreement Approval Process Board Member & Officers Nuveen Investments 3 Chairman's Letter to Shareholders Dear Shareholders, For better or for worse, the financial markets spent most of the past year waiting for the U.S. Federal Reserve (Fed) to end its accommodative monetary policy. The policy has propped up stock and bond markets since the Great Recession, but the question remains: how will markets behave without its influence? This uncertainty was a considerable source of volatility for stock and bond prices for much of 2015, despite the Fed carefully conveying its intention to raise rates slowly and only when the economy shows evidence of readiness. As was widely expected, the long-awaited Fed rate hike materialized in mid-December. While the move was interpreted as a vote of confidence on the economy's underlying strength, the Fed emphasized that future rate increases will be gradual and guided by its ongoing assessment of financial conditions. How efficiently the financial markets process the confluence of rising borrowing costs, softer commodity prices, stubbornly low U.S. inflation, and a strong U.S. dollar, against a backdrop of anemic global economic growth, remains to be seen. Nevertheless, the global recovery continues to be led by the United States. Policy makers in Europe and Japan are deploying their available tools to try to bolster their economies' fragile growth, while Chinese authorities have stepped up efforts to manage China's slowdown. With sentiment regarding China growing increasingly bearish and the Fed now working toward normalizing its interest-rate policy, the actions of the world's central banks remain under intense scrutiny. In the meantime, asset prices could continue to churn as risks both known and unknown begin to emerge. In times like these, you can look to a professional investment manager with the experience and discipline to maintain the proper perspective on short-term events. And if the daily headlines do concern you, I encourage you to reach out to your financial advisor. Your financial advisor can help you evaluate your investment strategies in light of current events, your time horizon and risk tolerance. On behalf of the other members of the Nuveen Fund Board, we look forward to continuing to earn your trust in the months and years ahead. Sincerely, William J. Schneider Chairman of the Board December 21, 2015 4 Nuveen Investments Portfolio Managers' Comments Nuveen Investment Quality Municipal Fund, Inc. (NQM) Nuveen Select Quality Municipal Fund, Inc. (NQS) Nuveen Quality Income Municipal Fund, Inc. (NQU) Nuveen Premier Municipal Income Fund, Inc. (NPF) Nuveen Municipal High Income Opportunity Fund (NMZ) These Funds feature portfolio management by Nuveen Asset Management, LLC, an affiliate of Nuveen Investments, Inc. Portfolio managers Christopher L. Drahn, CFA, Thomas C. Spalding, CFA, Daniel J. Close, CFA, and John V. Miller, CFA, review U.S. economic and municipal market conditions, key investment strategies and the twelve-month performance of these five national Funds. Chris has managed NQM since 2011 and Tom has managed NQS and NQU since 2003. Dan assumed portfolio management responsibility for NPF in 2011, while John has managed NMZ since its inception in 2003. APPROVED FUND REORGANIZATIONS During August 2015, the Board of Directors/Trustees of the Nuveen Closed-End Funds approved a series of reorganizations for certain Funds, one of which is included in this report (the Target Fund) to create one, larger-national Fund (the Acquiring Fund). The reorganizations are as follows: Target Fund Symbol Acquiring Fund Symbol Nuveen Quality Municipal Fund, Inc. NQI Nuveen Dividend Advantage Municipal Income Fund NVG Nuveen Municipal Opportunity Fund, Inc. NIO (to be renamed Nuveen Enhanced AMT-Free Municipal Nuveen Quality Income Municipal Fund, Inc. NQU Credit Opportunities Fund) See Notes to Financial Statements, Note 1 — General Information and Significant Accounting Policies, Fund Reorganizations for further information. What factors affected the U.S. economy and the national municipal market during the twelve-month reporting period ended October 31, 2015? During this reporting period, the U.S. economy continued to expand at a moderate pace. The Federal Reserve (Fed) maintained efforts to bolster growth and promote progress toward its mandates of maximum employment and price stability by holding the benchmark fed funds rate at the record low level of zero to 0.25% that it established in December 2008, a level that remained in place until December 2015 when the Fed increased its benchmark rate to a range of 0.25% to 0.50% (subsequent to the close of this reporting period). At its October 2014 meeting, the Fed announced that it would end its bond-buying stimulus program as of November 1, 2014, after tapering its monthly asset purchases of mortgage-backed and longer-term Treasury securities from the Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio managers as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's (S&P), Moody's Investors Service, Inc. (Moody's) or Fitch, Inc. (Fitch) Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below investment grade ratings. Certain bonds backed by U.S. government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Bond insurance guarantees only the payment of principal and interest on the bond when due, and not the value of the bonds themselves, which will fluctuate with the bond market and the financial success of the issuer and the insurer. Insurance relates specifically to the bonds in the portfolio and not to the share prices of a Fund. No representation is made as to the insurers' ability to meet their commitments. Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Nuveen Investments 5 Portfolio Managers' Comments (continued) original $85 billion per month to $15 billion per month over the course of seven consecutive meetings (December 2013 through September 2014). In making the announcement, the Fed cited substantial improvement in the labor market as well as sufficient underlying strength in the broader economy to support ongoing progress toward maximum employment in a context of price stability. The Fed also reiterated that it would continue to look at a wide range of factors, including labor market conditions, indicators of inflationary pressures and readings on financial developments, in determining future actions. Additionally, the Fed stated that it would likely maintain the current target range for the fed funds rate for a considerable time, especially if projected inflation continued to run below the Fed's 2% longer run goal. However, if economic data shows faster progress, the Fed indicated that it could raise the fed funds rate sooner than expected. The Fed changed its language slightly in December 2014, indicating it would be "patient" in normalizing monetary policy. This shift helped ease investors' worries that the Fed might raise rates too soon. However, as employment data released early in 2015 continued to look strong, anticipation began building that the Fed could raise its main policy rate as soon as June. As widely expected, after its March meeting, the Fed eliminated "patient" from its statement, but also highlighted the policymakers' less optimistic view of the economy's overall health as well as downgraded their inflation projections. The Fed's April meeting seemed to further signal that a June rate hike was off the table. While the Fed attributed the first quarter's economic weakness to temporary factors, the meeting minutes from April revealed that many Committee members believed the economic data available in June would be insufficient to meet the Fed's criteria for initiating a rate increase. The June meeting bore out that presumption and the Fed decided to keep the target rate near zero. But the Committee also continued to telegraph the likelihood of at least one rate increase in 2015, which many analysts forecasted for September. During the September 2015 meeting, the Fed decided to keep the federal funds rate near zero despite broad speculation that it would increase rates. The Committee said it will keep the rate near zero until the economy has seen further improvement toward reaching the Fed's goals of maximum employment and inflation approaching 2%. At the Fed's October 2015 meeting, the Committee again held steady, while opening the door for a potential December rate hike. (The Fed did raise rates at its December meeting, subsequent to the close of this reporting period.) The U.S. economy proved to be fairly resilient compared to other economies around the globe, boosted by an improving job market, declining gas prices and low mortgage rates. According to the government's gross domestic product (GDP) "second" estimate, the U.S. economy increased at a 2.1% annualized rate in the third quarter of 2015, compared with increases of 3.9% in the second quarter, 0.6% in the first quarter of 2015 and 2.2% in the fourth quarter 2014. The deceleration in real GDP in the third quarter primarily reflected a downturn in private inventory investment and decelerations in exports, in nonresidential fixed investment, in state and local government spending and in residential fixed investment that were partly offset by a deceleration in imports. The Consumer Price Index (CPI) increased 0.2% essentially unchanged year-over-year as of October 2015. The core CPI (which excludes food and energy) increased 0.2% during the same period, below the Fed's unofficial longer term inflation objective of 2.0%. As of October 2015, the U.S. unemployment rate was 5.0%, a figure that is also considered "full employment" by some Fed officials. The housing market continued to post consistent gains as of its most recent reading for September 2015. The average home price in the S&P/Case-Shiller Index of 20 major metropolitan areas rose 5.5% for the twelve months ended September 2015 (most recent data available at the time this report was prepared). The municipal bond market traded sideways, meaning it ended the reporting period nearly where it started, with considerable volatility in between. With the Fed delaying the start of its interest rate normalization at each successive policy meeting, yet still signaling that a rate hike was likely in 2015, market participants remained highly focused on reassessing the Fed's timing. Complicating the forecasts were global macroeconomic concerns, particularly related to China's slowdown and currency devaluations around the world, as well as an easing of inflation concerns, driven by a stronger U.S. dollar and weakening commodity prices. The municipal market's supply-demand balance generally remained favorable over this reporting period. Issuance was unusually strong at the beginning of 2015, fueling concerns about potential oversupply conditions. Over the twelve months ended October 31, 2015, municipal bond issuance nationwide totaled $416.9 billion, an increase of 30.4% from the issuance for the twelve-month period ended October 31, 2014. The elevation in gross issuance is due mostly to increased refunding deals as issuers have been actively and aggressively refunding their outstanding debt given the very low interest rate environment. In these 6 Nuveen Investments transactions the issuers are issuing new bonds and taking the bond proceeds and redeeming (calling) old bonds. These refunding transactions have ranged from 40%-60% of total issuance over the past few years. Thus, the net issuance (all bonds issued less bonds redeemed) is actually much lower than the gross issuance. In fact, the total municipal bonds outstanding has actually declined in each of the past four calendar years. So, the gross is elevated, but the net is not and this has been an overall positive technical factor on municipal bond investment performance. What key strategies were used to manage these Funds during the twelve-month reporting period ended October 31, 2015? Despite the volatility during this period, the low interest rate environment continued to attract investors to spread products, including municipal bonds. Credit spreads relative to Treasuries continued to tighten, helping the broad municipal market achieve a small gain over the twelve-month reporting period. We continued to take a bottom-up approach to identifying sectors that appeared undervalued as well as individual credits that had the potential to perform well over the long term and helped us keep the Funds fully invested. Much of our trading activity during the reporting period was focused on reinvesting the cash from called bonds. The low interest rate environment continued to make refunding deals attractive to bond issuers, and we continued to see higher levels of this activity in the municipal market during the reporting period, as bond issuers sought to lower costs through refinancings. In general, the Funds maintained their overall positioning strategies, emphasizing intermediate and longer maturities, lower rated credits and sectors offering higher yields. We would also note we've become more selective at the individual issue level. As investor demand for municipal securities has increased and created a slight supply-demand imbalance, we've started to see underwriters bring new issues to market that are structured with terms more favorable to the issuer and perhaps less advantageous to the investor than in the recent past. In cases where our convictions have been less certain, we've sought compensation for the additional risk or have passed on the deal all together. NQM's overall positioning strategy remained unchanged throughout this reporting period, focusing on medium to lower rated credits, with overweights to A rated, BBB rated and non-rated bonds and underweights to AAA and AA rated bonds. The Fund's key sector overweight was in health care, while state and local general obligation (GO) bonds were its main underweight position. The health care sector has been an attractive source of ideas for us, as the advent of the Affordable Health Care Act has encouraged health care providers to increase the scale of their businesses through affiliations and consolidations. In NQS and NQU, we added bonds issued for the City of Chicago and New Jersey because the credits were available at attractive prices, particularly given the insured structure of the Chicago bond and the higher credit quality of the New Jersey issue. NPF's purchases were mainly from the secondary market with some buying in the new issue market. We continued to seek intermediate- to longer-dated credits and found opportunities across a range of sectors. Additions to NPF included bonds issued for three tollroads, one airport, one public utility, one dedicated tax, one private higher education and two industrial revenue development/pollution control revenue (IDR/PCR). In NMZ, we continued to focus on research and the selection of individual credits with the potential for improvement as the key contributors to performance. NMZ emphasized bonds with above-market coupons and stable to improving credit fundamentals. During this reporting period, we continued to favor areas of the market that have been key long-term overweight positions in the Fund's portfolio, including land-backed credits, as well as the hospital and education sectors. Land-backed bonds, also known as "dirt bonds," have been an attractive source of opportunities for NMZ, as the real estate market has continued to rebound and credit fundamentals have improved. The Fund bought a Foothills Metropolitan District of Colorado dirt bond on the secondary market and a new issue dirt bond for the STC Metropolitan District of Colorado. In the hospital sector, we bought Loma Linda University Medical Center, a BB+ rated California bond offering an above-market coupon and attractive credit fundamentals. Notable additions in the education sector included a bond issued for the University of Mobile, a private college in Alabama, offering a 6% coupon that we believe has the potential for longer-term value. We also bought a Florida Renaissance Charter School bond, which operates a portfolio of high performing charter schools across the state. We believe the Florida Renaissance Charter School bonds could potentially add value to the Fund if they are pre-refunded in the future. Outside of these three key sectors, we also marginally increased NMZ's exposures to Chicago GOs and tobacco settlement bonds. The Chicago credits were trading at Nuveen Investments 7 Portfolio Managers' Comments (continued) discounted prices due to overly negative sentiment, in our opinion. We believed the bonds had upside potential and after we bought them they rallied on news that the city passed a property tax increase. Improving fundamentals for tobacco settlement bonds helped support our case for buying Buckeye Tobacco Settlement bonds (Ohio) and Golden State Tobacco Securitization bonds (California). However, NMZ's total allocation to tobacco bonds remains below that of the S&P Municipal Bond High Yield Index, as we consider the benchmark's weight to be too high for the Fund given our current assessment of the sector. Cash for purchases was generated primarily by proceeds from called and matured bonds, which we worked to redeploy to keep the Funds fully invested and support their income streams. As previously mentioned, call activity was elevated during the reporting period, providing ample cash and driving much of our trading. Additionally, in NQM, we took advantage of the late spring/early summer municipal bond market sell-off to try to bolster the Fund's distributable income by a series of swaps and transactions designed to take advantage of the higher yield level then available in the market place. NPF unwound a Chicago Water tender option bond trust and sold most of the proceeds from the trust. We also sold a position in Chicago City Colleges and a portion of the NPF's Detroit Sewers exposure, due to concerns about deteriorating credit fundamentals for both bonds. In addition, we unwound a portfolio hedge in NPF that was managed with a credit default swap contract on the debt obligations of the U.S. territory of Puerto Rico. During the reporting period, these swap contracts had a negligible impact on performance. As of October 31, 2015, all of these Funds continued to use inverse floating rate securities. We employ inverse floaters for a variety of reasons, including duration management and income and total return enhancement. How did the Funds perform during the twelve-month reporting period ended October 31, 2015? The tables in each Fund's Performance Overview and Holding Summaries section of this report provide the Funds' total returns for the one-year, five-year and ten-year periods ended October 31, 2015. Each Fund's total returns at common share net asset value (NAV) are compared with the performance of corresponding market indexes and a Lipper classification average. For the twelve months ended October 31, 2015, the total returns at common share NAV for NQM, NQS, NQU and NPF exceeded the return for the national S&P Municipal Bond Index. For the same period, NQM and NQU outperformed the average return for the Lipper General & Insured Leveraged Municipal Debt Funds Classification Average, while NQS and NPF underperformed this Lipper average. NMZ outperformed the return on the S&P Municipal Bond High Yield Index, the S&P Municipal Bond Index and the average return for the Lipper High-Yield Municipal Debt Funds Classification Average. Key management factors that influenced the Funds' returns included duration and yield curve positioning, credit exposure and sector allocation. Keeping the Funds fully invested throughout the reporting period also was beneficial for performance. In addition, the use of regulatory leverage was an important positive factor affecting the Funds performance. Leverage is discussed in more detail later in the Fund Leverage section of this report. In this reporting period, municipal bonds with intermediate and longer maturities generally outperformed those with shorter maturities. As interest rates remained relatively stable over the reporting period, the higher yields at the longer end of the maturity range provided a boost to their total returns. In general, the Funds' durations and yield curve positioning were positive for performance. Consistent with our long term strategy, these Funds tended to have longer durations than the municipal market in general, with overweightings in the longer parts of the yield curve that performed well and underweightings in the underperforming shorter end of the curve. Further boosting performance for NPF, NQS and NQU was exposure to zero coupon bonds, which performed well in this reporting period due to their higher durations. NQM and NMZ had much smaller weightings than the other three Funds in zero coupon bonds, which resulted in a smaller contribution to performance. During this reporting period, lower rated bonds generally outperformed higher quality bonds. Investors have been more willing to accept risk, as credit fundamentals have broadly continued to improve and demand for higher yielding assets remained robust in the low interest rate environment. For these five Funds, credit exposure had a positive impact on performance. These Funds tended to have overweights in A rated and BBB rated bonds, which outperformed the benchmark and underweights in the AAA rated and AA rated categories, which lagged the benchmark. 8 Nuveen Investments Sector allocation was advantageous to relative performance for these five Funds. For this reporting period, tobacco was the best performing sector in the municipal market by a wide margin. Tobacco settlement bonds, which are repaid from the money U.S. tobacco companies owe to states under the 1998 Master Settlement Agreement, rallied strongly during this reporting period on several positive developments. After a decade of falling smoking rates, tobacco shipments were up year-to-date in 2015. Declining commodity prices have provided smokers with more disposable income to buy cigarettes. Higher tobacco revenues are bolstering confidence that the tobacco settlement bonds can make timely payments. The sector also benefited from a constructive development on the litigation front. In October 2015, a dispute between the New York Attorney General and tobacco companies was settled, releasing funds from an escrow account to the state and making the money available for bond payments. The municipal market viewed this favorably, as several other states with disputed money held in escrow also may be likely to reach a settlement. The release of these funds would mean an improvement in the sector's fundamentals and possibly the bonds' credit ratings, many of which are rated below investment grade. We would also point out that, as the tobacco sector has been trading at deeply discounted levels, the rally had considerable upside, further boosting performance during this reporting period. Relative to the S&P Municipal Bond Index, the Funds held overweight exposures to tobacco bonds, which was beneficial to performance. (However, as noted earlier in the key strategies section, relative to the S&P Municipal Bond High Yield Index, NMZ was underweight in tobacco.) As of the end of the reporting period, NQU had the highest weighting in tobacco credits, while NQM had the lowest weighting. As NQM's weighting in tobacco settlement bonds was small, other more prominent sector positions had a larger impact on its relative performance, including its overweight allocation to the health care sector and underweight allocation to GOs. These gains also helped offset the negative impact of NQM's overweight exposure to pre-refunded bonds. Health care bonds have continued to benefit from investor demand for lower rated credits, as well as generally improving credit fundamentals across the sector. In contrast, sectors with comparatively lower yields and higher credit quality, such as GOs and pre-refunded bonds, generally under-performed the market. NQS and NQU had small allocations to bonds linked to Puerto Rico, the City of Chicago and the State of Illinois, which modestly dampened performance as these credits underperformed the broad market. However, the positive contribution of the two Funds' tobacco holdings more than offset these detractors. In NPF, exposure to appropriation bonds added value in addition to the Fund's overweight position in tobacco. However, NPF's relative results were somewhat dampened by our individual credit selection, due to the underperformance of the Fund's Chicago-linked credits and New Jersey appropriation bonds. NMZ's performance was supported by narrowing credit spreads and strengthening fundamentals in key sectors and individual holdings. Excluding Puerto Rico bonds, spreads across the other high yield municipal sectors tightened during this reporting period, contributing to their generally positive performance. Puerto Rico bonds performed poorly over this reporting period as fundamentals continued to deteriorate, and NMZ's lack of exposure to this segment was advantageous relative to the high yield benchmark. However, relative gains were modestly offset by the NMZ's underweight to tobacco bonds, which were the top performing sector but comprise a larger proportion of the high yield benchmark than we believe is prudent for NMZ (as discussed earlier in this annual report). In contrast to the Puerto Rico-related and tobacco settlement bonds, the other sectors of the high yield municipal market tended to see more moderate returns during this reporting period. In this environment, NMZ's performance was also attributable to the aggregation of individually strong performing holdings that contributed to returns on a bond-by-bond basis. For example, NMZ's longstanding emphasis on land-backed, charter school and hospital bonds continued to serve the Fund well over this reporting period. These groups saw modest spread tightening, which helped offset the effect of this period's interest rate volatility and generate total return for the Fund. Some of the top contributors to NMZ's performance included 3 World Trade Center, a land-backed bond issued for the redevelopment of Lower Manhattan, which outperformed due to an above-market coupon, improving fundamentals and strong performance from New York-related municipal bonds overall. NMZ also benefited from a position in an Illinois Finance Authority bond issued for Silver Cross Hospital, which offered a 7% coupon and was advance refunded during the reporting period. The pre-refunding caused the bond's price to appreciate as its credit rating was upgraded from BBB to AAA and Nuveen Investments 9 Portfolio Managers' Comments (continued) its maturity shortened (as pre-refunded bonds are escrowed in short-term U.S. Treasury securities). A Florida Renaissance Charter School credit, which offered an 8.5% coupon, added value to NMZ's performance in this reporting period, as the bond's spread tightened and its higher coupon contributed total return. Similar to the Silver Cross Hospital bond, a higher coupon Guam GO performed well when it was refinanced during the reporting period, which had a positive impact on NMZ's performance. An Update Involving Puerto Rico As noted in the Funds' previous shareholder reports, we continue to monitor situations in the broader municipal market for any impact on the Funds' holdings and performance: the ongoing economic problems of Puerto Rico is one such case. Puerto Rico's continued economic weakening, escalating debt service obligations, and long-standing inability to deliver a balanced budget led to multiple downgrades on its debt over the past two years. Puerto Rico has warned investors since 2014 that the island's debt burden may be unsustainable and the Commonwealth has been exploring various strategies to deal with this burden, including Chapter 9 bankruptcy, which is currently not available by law. In terms of Puerto Rico holdings, shareholders should note that NQM, NQS and NQU had limited exposure to Puerto Rico debt, 0.26%, 0.29% and 1.02%, respectively, at the end of the reporting period, while NPF and NMZ did not hold any Puerto Rico bonds. The Puerto Rico credits offered higher yields, added diversification and triple exemption (i.e., exemption from most federal, state and local taxes). Puerto Rico general obligation debt is currently rated Caa2/CC/CC (below investment grade) by Moody's, S&P and Fitch, respectively, with negative outlooks. 10 Nuveen Investments Fund Leverage IMPACT OF THE FUNDS' LEVERAGE STRATEGIES ON PERFORMANCE One important factor impacting the returns of the Funds relative to their comparative benchmarks was the Funds' use of leverage through their issuance of preferred shares and/or investments in inverse floating rate securities, which represent leveraged investments in underlying bonds. The Funds use leverage because our research has shown that, over time, leveraging provides opportunities for additional income, particularly in the recent market environment where short-term market rates are at or near historical lows, meaning that the short-term rates the Fund has been paying on its leveraging instruments have been much lower than the interest the Fund has been earning on its portfolio of long-term bonds that it has bought with the proceeds of that leverage. However, use of leverage also can expose the Fund to additional price volatility. When a Fund uses leverage, the Fund will experience a greater increase in its net asset value if the municipal bonds acquired through the use of leverage increase in value, but it will also experience a correspondingly larger decline in its net asset value if the bonds acquired through leverage decline in value, which will make the Fund's net asset value more volatile, and its total return performance more variable over time. In addition, income in levered funds will typically decrease in comparison to unlevered funds when short-term interest rates increase and increase when short-term interest rates decrease. Leverage made a positive contribution to the performance of these Funds over this reporting period. As of October 31, 2015, the Funds' percentages of leverage are as shown in the accompanying table. NQM NQS NQU NPF NMZ Effective Leverage* 35.86% 36.73% 36.33% 35.27% 30.87% Regulatory Leverage* 29.64% 32.79% 33.50% 30.00% 11.28% * Effective Leverage is a Fund's effective economic leverage, and includes both regulatory leverage and the leverage effects of certain derivative and other investments in a Fund's portfolio that increase the Fund's investment exposure. Currently, the leverage effects of Tender Option Bond (TOB) inverse floater holdings are included in effective leverage values, in addition to any regulatory leverage. Regulatory leverage consists of preferred shares issued or borrowings of a Fund. Both of these are part of a Fund's capital structure. Regulatory leverage is subject to asset coverage limits set forth in the Investment Company Act of 1940. THE FUNDS' REGULATORY LEVERAGE As of October 31, 2015, the Funds have issued and outstanding Variable Rate MuniFund Term Preferred (VMTP) Shares and Variable Rate Demand Preferred (VRDP) Shares as shown in the accompanying table. VMTP Shares VRDP Shares Shares Issued at Shares Issued at Series Liquidation Value Series Liquidation Value Total NQM $ 1 $ $ NQS — — 1 $ $ NQU — — 1 $ $ NPF — — 1 $ $ NMZ $ — — $ During the current reporting period, NMZ refinanced all of its outstanding VMTP Shares with the issuance of the new VMTP Shares. Refer to Notes to Financial Statements, Note 4 — Fund Shares, Preferred Shares for further details on VMTP and VRDP Shares and each Fund's respective transactions. Nuveen Investments 11 Common Share Information COMMON SHARE DISTRIBUTION INFORMATION The following information regarding the Funds' distributions is current as of October 31, 2015. Each Fund's distribution levels may vary over time based on each Fund's investment activity and portfolio investment value changes. During the current reporting period, each Fund's distributions to common shareholders were as shown in the accompanying table. Per Common Share Amounts Ex-Dividend Date NQM NQS NQU NPF NMZ November 2014 $ December January February March April May June July August September October 2015 Ordinary Income Distribution* $ Market Yield** % Taxable-Equivalent Yield** % * Distribution paid in December 2014. ** Market Yield is based on the Fund's current annualized monthly dividend divided by the Fund's current market price as of the end of the reporting period. Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a federal income tax rate of 28.0%. When comparing a Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. Each Fund in this report seeks to pay regular monthly dividends out of its net investment income at a rate that reflects its past and projected net income performance. To permit each Fund to maintain a more stable monthly dividend, the Fund may pay dividends at a rate that may be more or less than the amount of net income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it will hold the excess in reserve as undistributed net investment income (UNII) as part of the Fund's net asset value. Conversely, if a Fund has cumulatively paid in dividends more than it has earned, the excess will constitute a negative UNII that will likewise be reflected in the Fund's net asset value. Each Fund will, over time, pay all its net investment income as dividends to shareholders. As of October 31, 2015, the Funds had positive UNII balances for tax purposes and positive UNII balances for financial reporting purposes. All monthly dividends paid by each Fund during the current reporting period, were paid from net investment income. If a portion of the Fund's monthly distributions was sourced from or comprised of elements other than net investment income, including capital gains and/or a return of capital, shareholders would have received a notice to that effect. For financial reporting purposes, the 12 Nuveen Investments composition and per share amounts of each Fund's dividends for the reporting period are presented in this report's Statement of Changes in Net Assets and Financial Highlights, respectively. For income tax purposes, distribution information for each Fund as of its most recent tax year end is presented in Note 6 — Income Tax Information within the Notes to Financial Statements of this report. COMMON SHARE EQUITY SHELF PROGRAMS During the current reporting period, NMZ was authorized to issue additional common shares through its ongoing equity shelf programs. Under this program, NMZ, subject to market conditions, may raise additional capital from time to time in varying amounts and offering methods at a net price at or above the Fund's NAV per common share. Under the equity shelf programs, the Fund is authorized to issue the following number of additional common shares: NMZ Additional Common Shares Authorized During the current reporting period, NMZ did not sell any common shares through its equity shelf program. COMMON SHARE REPURCHASES During August 2015, the Funds' Board of Directors/Trustees reauthorized an open-market share repurchase program, allowing each Fund to repurchase an aggregate of up to approximately 10% of its outstanding shares. As of October 31, 2015, and since the inception of the Funds' repurchase programs, the Funds have cumulatively repurchased and retired their outstanding common shares as shown in the accompanying table. NQM NQS NQU NPF NMZ Common shares cumulatively repurchased and retired 0 0 0 Common shares authorized for repurchase During the current reporting period, the following Fund repurchased and retired its common shares at a weighted average price per common share and a weighted average discount per common share as shown in the accompanying table. NQU Common shares repurchased and retired Weighted average price per common share repurchased and retired $ Weighted average discount per common share repurchased and retired % OTHER COMMON SHARE INFORMATION As of October 31, 2015, and during the current reporting period, the Funds' common share prices were trading at a premium/(discount) to their common share NAVs as shown in the accompanying table. NQM NQS NQU NPF NMZ Common share NAV $ Common share price $ Premium/(Discount) to NAV )% )% )% )% % 12-month average premium/(discount) to NAV )% )% )% )% )% Nuveen Investments 13 Risk Considerations Fund shares are not guaranteed or endorsed by any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation. Nuveen Investment Quality Municipal Fund, Inc. (NQM) Investing in closed-end funds involves risk; principal loss is possible. There is no guarantee the Fund's investment objectives will be achieved. Closed-end fund shares may frequently trade at a discount or premium to their net asset value. Debt or fixed income securities such as those held by the Fund, are subject to market risk, credit risk, interest rate risk, derivatives risk, liquidity risk, and income risk. As interest rates rise, bond prices fall. Leverage increases return volatility and magnifies the Fund's potential return and its risks; there is no guarantee a fund's leverage strategy will be successful. These and other risk considerations such as inverse floater risk and tax risk are described in more detail on the Fund's web page at www.nuveen.com/NQM. Nuveen Select Quality Municipal Fund, Inc. (NQS) Investing in closed-end funds involves risk; principal loss is possible. There is no guarantee the Fund's investment objectives will be achieved. Closed-end fund shares may frequently trade at a discount or premium to their net asset value. Debt or fixed income securities such as those held by the Fund, are subject to market risk, credit risk, interest rate risk, derivatives risk, liquidity risk, and income risk. As interest rates rise, bond prices fall. Leverage increases return volatility and magnifies the Fund's potential return and its risks; there is no guarantee a fund's leverage strategy will be successful. These and other risk considerations such as inverse floater risk and tax risk are described in more detail on the Fund's web page at www.nuveen.com/NQS. Nuveen Quality Income Municipal Fund, Inc. (NQU) Investing in closed-end funds involves risk; principal loss is possible. There is no guarantee the Fund's investment objectives will be achieved. Closed-end fund shares may frequently trade at a discount or premium to their net asset value. Debt or fixed income securities such as those held by the Fund, are subject to market risk, credit risk, interest rate risk, derivatives risk, liquidity risk, and income risk. As interest rates rise, bond prices fall. Leverage increases return volatility and magnifies the Fund's potential return and its risks; there is no guarantee a fund's leverage strategy will be successful. These and other risk considerations such as inverse floater risk and tax risk are described in more detail on the Fund's web page at www.nuveen.com/NQU. Nuveen Premier Municipal Income Fund, Inc. (NPF) Investing in closed-end funds involves risk; principal loss is possible. There is no guarantee the Fund's investment objectives will be achieved. Closed-end fund shares may frequently trade at a discount or premium to their net asset value. Debt or fixed income securities such as those held by the Fund, are subject to market risk, credit risk, interest rate risk, derivatives risk, liquidity risk, and income risk. As interest rates rise, bond prices fall. Leverage increases return volatility and magnifies the Fund's potential return and its risks; there is no guarantee a fund's leverage strategy will be successful. These and other risk considerations such as inverse floater risk and tax risk are described in more detail on the Fund's web page at www.nuveen.com/NPF. 14 Nuveen Investments Nuveen Municipal High Income Opportunity Fund (NMZ) Investing in closed-end funds involves risk; principal loss is possible. There is no guarantee the Fund's investment objectives will be achieved. Closed-end fund shares may frequently trade at a discount or premium to their net asset value. Debt or fixed income securities such as those held by the Fund, are subject to market risk, credit risk, interest rate risk, derivatives risk, liquidity risk, and income risk. As interest rates rise, bond prices fall. Lower credit debt securities may be more likely to fail to make timely interest or principal payments. Leverage increases return volatility and magnifies the Fund's potential return and its risks; there is no guarantee a fund's leverage strategy will be successful. These and other risk considerations such as inverse floater risk and tax risk are described in more detail on the Fund's web page at www.nuveen.com/NMZ. Nuveen Investments 15 NQM Nuveen Investment Quality Municipal Fund, Inc. Performance Overview and Holding Summaries as of October 31, 2015 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of October 31, 2015 Average Annual 1-Year 5-Year 10-Year NQM at Common Share NAV 5.05% 7.69% 6.60% NQM at Common Share Price 10.22% 7.24% 7.14% S&P Municipal Bond Index 2.87% 4.41% 4.69% Lipper General & Insured Leveraged Municipal Debt Funds Classification Average 4.65% 7.47% 6.22% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund's shares at NAV only. Indexes and Lipper averages are not available for direct investment. 16 Nuveen Investments This data relates to the securities held in the Fund's portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's Group, Moody's Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 147.4% Corporate Bonds 0.0% Short-Term Municipal Bonds 0.4% Other Assets Less Liabilities 2.5% Net Assets Plus Floating Rate Obligations, VMTP Shares, at Liquidation Value VRDP Shares, at Liquidation Value 150.3% Floating Rate Obligations (8.2)% VMTP Shares, at Liquidation Value (6.5)% VRDP Shares, at Liquidation Value (35.6)% Net Assets 100% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 11.7% AA 38.4% A 25.8% BBB 14.2% BB or Lower 5.2% N/R (not rated) 4.7% Total 100% Portfolio Composition (% of total investments) Health Care 20.8% Transportation 14.5% Tax Obligation/Limited 11.5% Education and Civic Organizations 10.3% U.S. Guaranteed 9.5% Tax Obligation/General 9.3% Utilities 7.6% Water and Sewer 7.0% Other 9.5% Total 100% States and Territories (% of total municipal bonds) California 15.5% Texas 10.4% Illinois 9.5% Florida 7.9% Colorado 6.2% Pennsylvania 3.5% District of Columbia 3.4% New York 3.3% Ohio 3.2% Arizona 2.6% Minnesota 2.3% Tennessee 2.3% Wisconsin 2.2% Missouri 2.0% South Carolina 1.9% Louisiana 1.9% Nebraska 1.7% Georgia 1.6% Other 18.6% Total 100% Nuveen Investments 17 NQS Nuveen Select Quality Municipal Fund, Inc. Performance Overview and Holding Summaries as of October 31, 2015 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of October 31, 2015 Average Annual 1-Year 5-Year 10-Year NQS at Common Share NAV 4.53% 7.49% 6.42% NQS at Common Share Price 3.26% 4.28% 5.69% S&P Municipal Bond Index 2.87% 4.41% 4.69% Lipper General & Insured Leveraged Municipal Debt Funds Classification Average 4.65% 7.47% 6.22% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund's shares at NAV only. Indexes and Lipper averages are not available for direct investment. 18 Nuveen Investments This data relates to the securities held in the Fund's portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's Group, Moody's Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 146.4% Corporate Bonds 0.0% Other Assets Less Liabilities 4.9% Net Assets Plus Floating Rate Obligations & VRDP Shares, at Liquidation Value 151.3% Floating Rate Obligations (2.5)% VRDP Shares, at Liquidation Value (48.8)% Net Assets 100% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 16.7% AA 45.5% A 21.2% BBB 7.9% BB or Lower 7.3% N/R (not rated) 1.4% Total 100% Portfolio Composition (% of total investments) Transportation 20.0% Health Care 18.4% Tax Obligation/Limited 17.6% Tax Obligation/General 13.4% U.S. Guaranteed 8.4% Consumer Staples 6.3% Utilities 6.1% Other 9.8% Total 100% States and Territories (% of total municipal bonds) Texas 16.4% Illinois 14.1% California 7.4% Florida 5.9% Colorado 5.5% Ohio 5.3% Nevada 3.9% New York 3.9% Michigan 3.6% New Jersey 3.2% South Carolina 2.7% Pennsylvania 2.6% Indiana 2.4% Missouri 2.3% North Carolina 1.7% Other 19.1% Total 100% Nuveen Investments 19 NQU Nuveen Quality Income Municipal Fund, Inc. Performance Overview and Holding Summaries as of October 31, 2015 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of October 31, 2015 Average Annual 1-Year 5-Year 10-Year NQU at Common Share NAV 5.04% 7.21% 6.14% NQU at Common Share Price 5.06% 5.07% 5.85% S&P Municipal Bond Index 2.87% 4.41% 4.69% Lipper General & Insured Leveraged Municipal Debt Funds Classification Average 4.65% 7.47% 6.22% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund's shares at NAV only. Indexes and Lipper averages are not available for direct investment. 20 Nuveen Investments This data relates to the securities held in the Fund's portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's Group, Moody's Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 150.4% Corporate Bonds 0.0% Short-Term Municipal Bonds 0.3% Other Assets Less Liabilities 4.1% Net Assets Plus Floating Rate Obligations & VRDP Shares, at Liquidation Value 154.8% Floating Rate Obligations (4.4)% VRDP Shares, at Liquidation Value (50.4)% Net Assets 100% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 14.2% AA 47.2% A 17.4% BBB 9.8% BB or Lower 10.0% N/R (not rated) 1.4% Total 100% Portfolio Composition (% of total investments) Health Care 21.8% Transportation 21.3% Tax Obligation/Limited 16.7% Tax Obligation/General 11.4% U.S. Guaranteed 8.3% Consumer Staples 7.4% Other 13.1% Total 100% States and Territories (% of total municipal bonds) California 14.3% Illinois 10.7% Texas 10.6% Colorado 6.8% New York 5.3% Ohio 4.6% Michigan 4.0% Florida 3.0% Indiana 2.9% Virginia 2.8% Nevada 2.6% Missouri 2.6% New Jersey 2.5% Louisiana 2.3% Georgia 2.2% South Carolina 2.0% Iowa 2.0% Other 18.8% Total 100% Nuveen Investments 21 NPF Nuveen Premier Municipal Income Fund, Inc. Performance Overview and Holding Summaries as of October 31, 2015 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of October 31, 2015 Average Annual 1-Year 5-Year 10-Year NPF at Common Share NAV 3.14% 6.41% 5.70% NPF at Common Share Price 2.36% 4.75% 5.85% S&P Municipal Bond Index 2.87% 4.41% 4.69% Lipper General & Insured Leveraged Municipal Debt Funds Classification Average 4.65% 7.47% 6.22% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund's shares at NAV only. Indexes and Lipper averages are not available for direct investment. 22 Nuveen Investments This data relates to the securities held in the Fund's portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's Group, Moody's Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 144.0% Short-Term Municipal Bonds 1.3% Other Assets Less Liabilities 5.1% Net Assets Plus Floating Rate Obligations & VRDP Shares, at Liquidation Value 150.4% Floating Rate Obligations (7.5)% VRDP Shares, at Liquidation Value (42.9)% Net Assets 100% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 18.7% AA 43.2% A 17.6% BBB 10.6% BB or Lower 6.5% N/R (not rated) 3.4% Total 100% Portfolio Composition (% of total investments) Tax Obligation/Limited 22.1% Transportation 17.9% Utilities 12.7% U.S. Guaranteed 10.5% Health Care 9.7% Water and Sewer 6.6% Tax Obligation/General 6.2% Other 14.3% Total 100% States and Territories (% of total investments) California 14.5% Illinois 11.3% Texas 6.4% New York 5.6% Colorado 5.3% Louisiana 4.9% North Carolina 4.1% New Jersey 3.8% Arizona 3.5% Nevada 3.3% Ohio 2.6% Kentucky 2.5% Michigan 2.3% Indiana 2.3% Massachusetts 1.9% Utah 1.9% Pennsylvania 1.7% Maryland 1.6% South Carolina 1.6% Other 18.9% Total 100% Nuveen Investments 23 NMZ Nuveen Municipal High Income Opportunity Fund Performance Overview and Holding Summaries as of October 31, 2015 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of October 31, 2015 Average Annual 1-Year 5-Year 10-Year NMZ at Common Share NAV 6.54% 10.08% 6.72% NMZ at Common Share Price 11.49% 8.85% 6.17% S&P Municipal Bond High Yield Index 3.47% 6.92% 5.27% S&P Municipal Bond Index 2.87% 4.41% 4.69% Lipper High-Yield Municipal Debt Funds Classification Average 5.30% 7.78% 6.18% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund's shares at NAV only. Indexes and Lipper averages are not available for direct investment. 24 Nuveen Investments This data relates to the securities held in the Fund's portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's Group, Moody's Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 111.4% Common Stocks 1.6% Corporate Bonds 0.0% Other Assets Less Liabilities 1.6% Net Assets Plus Floating Rate Obligations & VMTP Shares, at Liquidation Value 114.6% Floating Rate Obligations (1.9)% VMTP Shares, at Liquidation Value (12.7)% Net Assets 100% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 5.6% AA 24.2% A 9.4% BBB 11.9% BB or Lower 14.7% N/R (not rated) 33.1% N/A (not applicable) 1.1% Total 100% Portfolio Composition (% of total investments) Tax Obligation/Limited 23.0% Education and Civic Organizations 16.2% Health Care 13.8% Industrials 8.1% Transportation 7.1% Consumer Staples 5.6% Utilities 5.0% Long-Term Care 4.1% Other 17.1% Total 100% States and Territories (% of total municipal bonds) California 14.6% Florida 12.4% Illinois 8.3% Colorado 8.2% Texas 6.2% Ohio 4.1% Arizona 3.9% Louisiana 3.8% New York 3.1% Indiana 3.1% Wisconsin 2.9% Washington 2.7% Michigan 2.7% Missouri 2.0% New Jersey 2.0% Other 20.0% Total 100% Nuveen Investments 25 Shareholder Meeting Report The annual meeting of shareholders was held in the offices of Nuveen Investments on August 5, 2015 for NQM, NQS, NQU, NPF and NMZ; at this meeting the shareholders were asked to elect Board Members. NQM NQS NQU Common and Common and Common and Preferred Preferred Preferred Preferred shares voting shares voting shares voting shares voting together together together Preferred together Preferred as a class as a class as a class Shares as a class Shares Approval of the Board Members was reached as follows: William Adams IV For — — — Withhold — — — Total — — — Jack B. Evans For — — — Withhold — — — Total — — — William C. Hunter For — — — Withhold — — — Total — — — David J. Kundert For — — — Withhold — — — Total — — — John K. Nelson For — — — Withhold — — — Total — — — William J. Schneider For — — — Withhold — — — Total — — — Thomas S. Schreier, Jr. For — — — Withhold — — — Total — — — Judith M. Stockdale For — — — Withhold — — — Total — — — Carole E. Stone For — — — Withhold — — — Total — — — Virginia L. Stringer For — — — Withhold — — — Total — — — Terence J. Toth For — — — Withhold — — — Total — — — 26 Nuveen Investments NPF NMZ Common and Common and Preferred Preferred Preferred shares voting shares voting shares voting together Preferred together together as a class Shares as a class as a class Approval of the Board Members was reached as follows: William Adams IV For — — — Withhold — — — Total — — — Jack B. Evans For — — Withhold — — Total — — William C. Hunter For — — Withhold — 50 — — Total — — David J. Kundert For — — — Withhold — — — Total — — — John K. Nelson For — — — Withhold — — — Total — — — William J. Schneider For — — Withhold — 50 — — Total — — Thomas S. Schreier, Jr. For — — Withhold — — Total — — Judith M. Stockdale For — — — Withhold — — — Total — — — Carole E. Stone For — — — Withhold — — — Total — — — Virginia L. Stringer For — — — Withhold — — — Total — — — Terence J. Toth For — — — Withhold — — — Total — — — Nuveen Investments 27 Report of Independent Registered Public Accounting Firm To the Board of Directors/Trustees and Shareholders of Nuveen Investment Quality Municipal Fund, Inc.
